OPINION — AG — ** MUNICIPALITY — CONTRACT — BOND ISSUE ** QUESTION(1): CAN A CITY COUNCIL OPERATING UNDER THE STATUTES OF OKLAHOMA IN CONDUCTING THEIR BUSINESS, MAKE AND EXECUTE A VALID AND BINDING CONTRACT FOR THE PURCHASE OF REAL ESTATE UPON FIXED TERMS, CONDITIONED UPON THE PASSAGE OF A BOND ISSUE TO RAISE THE FUNDS; IF THE BOND ISSUE SUCCEEDS THE CITY IS BOUND; IF THE BOND FAILS, THE CONTRACT TO BE NULL AND VOID ? — THE AG CANNOT ANSWER THIS QUESTION, QUESTION(2): WOULD YOU ADVISE ME WHETHER OR NOT A CITY CAN ACCEPT AND BE A PARTY TO AN OPTION TO BUY REAL ESTATE, THE OPTION CONDITIONED UPON THE CITY COUNCIL SUBMITTING A BOND ISSUE FOR THE PURPOSE ? — THE AG CANNOT ANSWER THIS QUESTION., QUESTION(3): PLEASE ADVISE ME THE METHOD BY WHICH A CITY MAY BECOME AND BE BOUND TO PURCHASE A PIECE OF REAL ESTATE AT FIXED TERMS, WHERE IT IS THEIR DESIRE TO DO SO.  ? — NEGATIVE CITE: 11 Ohio St. 61 [11-61], 11 Ohio St. 291 [11-291], 11 Ohio St. 645 [11-645], ARTICLE X, SECTION 26, ARTICLE X, SECTION 27 (FRED HANSEN)